Name: Council Regulation (EEC) No 1036/82 of 30 April 1982 fixing the basic price and the buying-in price for cauliflowers for the period 1 to 16 May 1982
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 118/82 Official Journal of the European Communities 1 . 5. 82 COUNCIL REGULATION (EEC) No 1036/82 of 30 April 1982 fixing the basic price and the buying-in price for cauliflowers for the period 1 to 16 May 1982 THE COUNCIL OF THE EUROPEAN COMMUNITIES, price for this product must be fixed for the period 1 to 16 May 1982, HAS ADOPTED THIS REGULATION : Article 1 1 . The basic price and the buying-in price for cauli ­ flowers, in ECU per 100 kilograms net, shall be fixed as follows for the period 1 to 16 May 1982 :  basic price : 17-40 , Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1116/81 (2), and in particular Article 16 ( 1 ) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parli ­ ament (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas, pursuant to Article 16 ( 1 ) of Regulation (EEC) No 1035/72, a basic price and a buying-in price must be fixed for each marketing year for each of the products listed in Annex II to the said Regulation ; whereas the products in question, harvested in a given production year, are marketed, as regards cauliflowers, from May to April of the following year ; Whereas, therefore, in order to ensure the continuity of cauliflower prices, the basic price and the buying-in  buying-in price : 7-59 . 2 . The prices quoted in paragraph 1 relate to packed cauliflowers 'with leaves' of Quality Class I. Article 2 The prices quoted in Article 1 ( 1 ) do not include the cost of the packaging in which the product is presented. Article 3 This Regulation shall enter into force on 1 May 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 April 1982. For the Council The President P. de KEERSMAEKER (') OJ No L 118 , 20 . 5 . 1972, p . 1 . (2) OJ No L 118 , 30 . 4 . 1981 , p . 1 . 3) OJ No C 104, 26 . 4 . 1982, p . 25 . (4) Opinion delivered on 24 March 1982 (not yet published in the Official Journal).